department of the treasury internal_revenue_service washington d c mar v4 date s n s i n s n s i n s i n s n xookokkkiookiokk kkk kok kkk kkk kk contact person id number xxxxxxxxkx telephone number xxkkkkkkkxkxkkxkkkkk employer_identification_number xx-xxxxxxx legend t xxxxxxxxxxxkxxxkxxxxxkkkkkkkxkkkkkkk c xxxxxxxxkxkxkkkkxkxkkkkxkxkkkkkkkkk b xxxxxxxxkxkxxkxxkxxxk d xxxxxkxkkxxxxkkkkkkk e xxxxxxxkkxkkk f xxxxxxxxxxxkkk g xxxxxxxkkxxkkk x xxxxxxx y xxxxxkxkkx by letter dated date t and c requested certain rulings under sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the internai revenue code in connection with a proposed transaction facts i was established by b the niece of f pursuant to a written trust agreement with d its trustee t is recognized as exempt from federal_income_tax under sec_501 of the code and has been held to be a private_foundation within the meaning of sec_509 of the code t was funded with a nominal amount and received approximately 5x under the will of b t made a large distribution to a qualified charity in substantially_all of t's remaining assets were distributed to other charitable organizations in as of date t's remaining assets were less than y is a corporation and received all of its contributions from e the widow of f distributions in and had assets in excess of dollar_figurex at the end of made qualifying c has an eleven-person board_of directors including d and g his daughter g is the president of c and d is the vice-president of c lt is represented that d and g effectively control both t and c c is recognized as exempt from federal_income_tax under sec_501 of the code and has been held to be a private_foundation within the meaning of sec_509 of the code ee xxkkxxkxkkkxkxkkkkk kkk kkk kk kkk kkk it is represented that neither t nor c have committed any willful or flagrant acts or failure to act that would give vise to liability to tax under chapter aliso it is represented that t will give notice of its intent to terminate within the meaning of sec_507 of the code after receiving the requested rulings further it is represented that t and c are effectively controlled by the same individuals t's trustee and c's board_of directors have agreed that t should transfer all of its assets to c such proposal was adopted because t's smail size makes it impractical to operate the transfer of t's assets to c will avoid the burdens and obstacles associated with continued operations t's directors determined that t's purposes could be most efficiently carried out by c if t's assets were transferred to c further t and c state that the proposed transaction will eliminate needless extra expenses associated with the operation of two foundations specifically the proposed transaction will allow more funds to be committed to gifts and grants for exempt purposes jt represents that upon the transfer of its assets and its dissolution and liquidation t will notify the service of such termination liquidation and transfer it is represented that c will assume liability for any excise_tax owed by t on its investment_income for the year of the distribution and any subsequent year also itis represented that t will not treat any amount of the transferred assets as a qualifying_distribution under code sec_4942 it is represented that neither t nor c have committed any willful or flagrant acts or failure to act that would give vise to liability to tax under chapter law and rationale a ruling ruling ruling ruling ruling ruling and ruling sec_501 of the code provides for the exemption from federal_income_tax of any nonprofit organization that is organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_507 of the code provides that a sec_501 exempt organization's classification as a private_foundation may be terminated in the ways described respectively in sec_507 sec_507 sec_507 and sec_507 sec_507 also concerns under section b the transfer of assets by one private_foundation to another private_foundation s sec_507 of the code provides that in the transfer of assets by one private_foundation to one or more other private_foundations as part of a reorganization the transferee private_foundations shall not be treated as newly created organizations sec_507 of the code imposes on each organization referred to in sec_507 a tax equal to the lower_of the amount which the foundation substantiates by adequate_records as the aggregate tax_benefit resulting from the sec_501 status of the foundation or the value of net assets of such foundation sec_1_507-1 of the income_tax regulations provides in part that a private_foundation that wishes to terminate its private_foundation_status must submit a statement to the district_director of its intent to terminate its private_foundation_status and that such statement must set forth in detail the computation and amount of tax imposed under sec_507 sec_1_507-3 of the regulations provides that in the transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization or liquidation the transferee private_foundation shail not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization such amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of the transfer sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization merger or liquidation sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code will not constitute a termination of the transferor's private_foundation_status sec_1_507-4 of the regulations provides that with exceptions not involved here the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a sec_507 transfer of assets c's board_of directors and t's trustee have concluded that the proposed merger would eliminate neediess extra expenses associated with the operation of two foundations the transfers of assets from t to c will be a transfer of assets described in sec_507 of the code because the transfer of funds will be from one private_foundation to another pursuant to a merger as stated in sec_1_507-3 of the regulations under sec_1_507-3 there is no private_foundation termination_tax in the case of sec_507 transfers from one private_foundation to one or more other private_foundations also since t will make a significant distribution of its assets to c within the meaning of sec_507 of the code the proposed transfers will not result in the imposition of the foundation termination_tax under sec_507 if t subsequent to the merger files a voluntary notice of intent to terminate its private_foundation_status pursuant to sec_507 such filing will not result in any termination_tax under sec_507 because the value of t's assets at that time will be zero c and t are effectively controlled by the same individuals within the meaning of sec_1_482-1 a of the regulations b ruling ruling and ruling sec_1_507-3 of the regulations example provides that pursuant to a transfer described in sec_507 f a private_foundation transfers to g a doxooookiokkkk kkk k kkk kkk kkk kkk private_foundation all of its assets which have a fair_market_value of dollar_figure immediately before the transfer f's aggregate tax_benefit was dollar_figure and g's aggregate tax_benefit was dollar_figure after the transfer g's aggregate tax_benefit is dollar_figure dollar_figure0 dollar_figure sec_1_507-3 of the regulations provides that certain tax provisions listed therein will carry over to a transferee private_foundation that is given a code sec_507 transfer of assets from a transferor private_foundation sec_1_507-3 of the reguiations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controiled the transferor private_foundation for purposes of chapter sec_4940 et seq and part ii of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations example describes a situation where the trustees of x charitable_trust a private_foundation formed y charitable corporation also a private_foundation in order to facilitate the conduct of their activities the trustees of x are also the directors of y y has the same charitable purpose as x all of the assets of x are transferred to y and y continues to carry on x's charitable activities under such circumstances y shall be treated as if it were x for purposes of subdivision i of this subparagraph thus for example y will be permitted to take advantage of any speciai rules or savings provisions with respect to chapter to the same extent as x could have if x continued in existence sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 where the transferor private_foundation has disposed of all of its assets sec_4945 and sec_4945 of the code shall not apply to the transferor or transferee foundations with respect to any expenditure_responsibility grants made by the transferor foundation except for any information reporting requirements imposed by sec_4945 for any year in which any such transfer is made sec_4945 of the code imposes a tax upon a private foundation's making of any taxable_expenditure as defined in sec_4945 sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring proper reports from the grantee private_foundation on the grantee's uses of the grant in pertinent part sec_53_4945-5 of the foundation and similar excise_tax regulations refers to the rules of sec_1_507-3 of the regulations cited above sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make sec_507 transfers of its assets to organizations exempt under sec_501 of the code not excluding private_foundations without the transfers being taxable_expenditures the carryover provisions for a code sec_507 transfer will be applicable similar to sec_1_507-3 example all of c's aggregate tax_benefit as defined in sec_507 of the code will be carried over to t including c's excess qualifying_distribution carryover for the year in addition under sec_1_507-3 through any other applicable carryover provisions will be applicable to c the private_foundation transferee there will be no taxable_expenditures under sec_4945 of the code sec_53_4945-5 of the xxkkkkkkxxkkkkkxkkkkkkkkkkkaknk regulations indicates that no tax on taxable_expenditures is involved where there is a reorganization transfer of assets under sec_507 which is the case here also t has no presently outstanding grants for which expenditure_responsibility is being exercised c ruling ruling ruling and ruling sec_4942 of the code requires that a private_foundation must make qualifying distributions as defined in sec_4942 in amount equal to its distributable_amount as defined in sec_4942 sec_4942 of the code indicates in pertinent part that a private_foundation does not make any qualifying_distribution under sec_4942 where the contribution is either i to another organization that is controlled by the transferor or by one or more of the transferor's disqualified persons or ii to any private_foundation that is not an operating_foundation under sec_4942 unless the requirements of sec_4942 are met sec_4942 of the code requires that the transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records to show that the transferee private_foundation in fact makes a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee’s own corpus within the meaning of sec_4942 that transferee's qualifying_distribution must be expended before the close of the transferee's first taxable_year after the transferee's taxable_year in which the sec_507 transfer was received sec_1 a -3 a of the regulations provides that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the record keeping requirements of sec_4942 shall not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets sec_1_507-3 of the regulations provides that subdivision i of this subparagraph shall not apply to the requirements under sec_6033 sec_6056 and sec_6104 which must be complied with by the transferor private_foundation nor to the requirement under sec_6043 that the transferor file a retum with respect to its liquidation dissolution or termination under sec_1_507-3 of the regulations even if a transferor transfers all of its assets to other private_foundations the transferor's obligation to expend for exempt purposes as required by sec_4942 of the code must still be met t is responsible for meeting its qualifying_distribution requirements under sec_4942 of the code t represents that it will make sufficient qualifying distributions in the year to comply with the requirements of sec_4942 of the code t is subject_to the record-keeping requirements of sec_4942 of the code for the tax_year of the transfer of its assets to c in the following tax_year t’s separate status will cease also all of t's assets will vest in c and c will succeed to the aggregate tax_benefit of t the record-keeping requirements of sec_4942 b will not be applicable to t in the following tax_year because t will prr- xkxkxxkkkkkkkkkkkakkk kkk kkk have no assets however c will continue to be subject_to the record-keeping requirements of sec_4942 d ruling sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4944 of the code provides for a tax on investments that jeopardize the carrying out of exempt purposes sec_53_4946-1 of the regulations provide that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 there will be no acts of self-dealing under sec_4941 of the code the transfers of assets are not acts of self-dealing because they are transfers of funds for exempt purposes to another sec_501 organization and even if controlled by the same persons the transferee is not considered a disqualified_person pursuant to sec_53_4946-1 of the regulations also the transfer of funds from t to c is a transfer of funds pursuant to a merger and is not an investment that is subject_to sec_4944 of the code e ruling ruling ruling and ruling sec_4940 of the code provides for a reduction of sec_4940 taxes where private_foundations meet certain distribution_requirements sec_53_4940-1 of the regulations imposes an excise_tax of percent of the net_investment_income of a tax-exempt private_foundation this tax will be reported on the form the foundation is required to file under sec_6033 for the taxable_year and will be paid annually at the time prescribed for filing such annual return sec_53_4945-5 of the regulations provides that i f a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding taxable years only if it is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make sec_507 transfers of its assets to organizations exempt under sec_501 of the code not excluding private_foundations without the transfers being considered to be taxable_expenditures xkxxxkxkxkxkxkxkkkkxkkkkkkkakkkkkkk sec_53_4945-5 of the regulations provides that i f a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding taxable years only if it is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued sec_4942 of the code provides that a qualifying_distribution by a private_foundation for exempt purposes includes any reasonable and necessary administrative expenses that section further states where a transferee is a private_foundation which is not an operating_foundation under sec_4942 or is controlied by one or more of the transferor’s disqualified persons a transfer including the reasonable and necessary administrative expenses will be a qualifying_distribution only to the extent that the further requirements of sec_4942 are met thus t's transfer and the legal accounting and other expenses of this ruling and transfer to c if reasonable in amount will be qualifying distributions under sec_4942 to the extent that t meets sec_4942 including having adequate_records required under sec_4942 to show that its transferee c has timely met the distribution out of corpus requirements of sec_4942 as provided in sec_4940 of the code a private_foundation which is a successor to another private_foundation sec_4940 e shall be applied by taking into account the experience of such other foundation during a merger in this case c will take into account t's qualifying distributions and the assets for each of the five tax years in the base_period c's qualifying distributions and assets will be adjusted by t's qualifying distributions and assets in each of the five tax years of the base_period f ruling sec_53_4942_a_-2 and iii of the regulations state that the following are not to be included in determining the minimum_investment_return i any future_interest such as a vested or contingent_remainder whether legal or equitable of a foundation in the income or corpus of any real or personal_property other than a future_interest created by the private_foundation after date until all intervening interests in and rights to the actual possession or enjoyment of such property have expired or although not actually reduced to the foundation's possession until such future_interest has been constructively received by the foundation as where it has been credited to the foundation's account set apart for the foundation or otherwise made available so that the foundation may acquire it at any time or could have acquired it if notice of intention to acquire had been given sec_53_4942_a_-2 of the regulations provides generally that the assets used or held for use in carrying out the exempt_purpose of a foundation is used or held for use directly in carrying out the foundation's exempt_purpose both t and c will compute their distributable_amount and their minimum_investment_return respectively using the guidelines set out in sec_53_4942_a_-2 and c of the reguiations conclusions accordingly based upon the representations submitted we conclude that the transfer of all of t’s assets to c will constitute a transfer described in sec_507 of the code will not cause c to be treated as a newly created organization will not terminate t's private_foundation_status and will not cause the imposition of a termination_tax under sec_507 of the code the transfer of all of t's assets to c will not affect either organization's exemption under sec_501 of the cade upon the transfer of all of t's assets to c c will succeed to t's aggregate tax_benefit under sec_507 of the code upon the transfer of all of t's assets to c c will be treated as if it were t for purposes of chapter of the code sec_4940 et seq and chapter subchapter_f part ii of the code sec_507 through upon the transfer of all of t's assets to c c will be responsible for any liabilities under chapter of the code to the extent that t does not satisfy those liabilities the transfer of all of t's assets to c will not constitute a taxable_expenditure under sec_4945 of the code and t will not be required to exercise expenditure_responsibility or to comply with the information reporting requirements of sec_4945 either for the tax_year in which the transfer is made or for any subsequent year with respect to the transfer to c payments by cg if any to organizations described in sec_509 or of the code of grants awarded but not yet disbursed by t will not constitute taxable_expenditures by c under sec_4945 of the code the legal accounting and other necessary expenses_incurred to implement the transfer if reasonable in amount will be paid to accomplish a purpose described in sec_170 or sec_170 of the code thus the expenses if reasonable will constitute qualifying distributions under sec_4942 of the code and not taxable_expenditures under sec_4945 of the code as to torc t will not be required to comply with the record-keeping requirements of sec_4942 of the code because of its transfer of all of its assets to c also t will not be required to file any_tax information statement or returns under sec_6033 of the code for any_tax year subsequent to its tax_year in which the transfer is completed the transfer of all of t's assets to c will not constitute an act of self-dealing under sec_4941 of the code or an investment that jeopardizes charitable purposes under sec_4944 of the cade the transfer of all of t's assets to will not trigger any gross_investment_income or capital_gain_net_income under sec_4940 of the code the tax bases and holding periods of the assets transferred by t will carry over to c for purposes of sec_4940 of the code o 2uui24028 following the transfer of all of t’s assets to c c may retain its calendar tax_year and also its cash_basis method_of_accounting for form_990-pf reporting purposes when t transfers its assets to c t's undistributed_income under sec_4942 of the code if any for t's tax_year that ended on the december immediately preceding the date of transfer shouid be distributed by c on or before the next december the same date that was required by sec_4942 of the code for t after t transfers all of its assets to c t's excess qualifying distributions carryover under sec_4942 of the code if any may be used by c to reduce c's distributable_amount under sec_4942 of the code after t transfers all of its assets to c t's excise_tax liability under sec_4940 of the code for its final tax_year may be subject_to satisfaction by c and any refund to which t is entitled may be used by c imposed on t or c for c’s payment of any excise_tax liability of the trust to offset its sec_4940 excise_tax no taxes under chapter of the code will be t whose tax years end on december will for purposes of its final form_990-pf return compute its minimum_investment_return by multiplying the fair_market_value of its assets held during such last tax_year other than those assets excluded by sec_53_4942_a_-2 and of the regulations by a prorating percentage determined by multiplying five percent by a fraction whose numerator will be the number of days in the tax_year of t up to and including the date of transfer and whose denominator will be either or the number of days in the full tax_year of t c whose tax years end on december will compute its minimum_investment_return with respect to the assets received from t for c's tax_year in which the transfer occurs by multiplying the fair_market_value of each asset that c receives from t other than those assets excluded by sec_53_4942_a_-2 and of the regulations by a fraction whose numerator will be the number of days in c's tax_year that c holds the asset and whose denominator will be either or the number of days in the full tax_year of c j's distributable_amount for the period in its tax_year through the date when the transfer of its assets is completed using the minimum_investment_return as computed above will be added to c's distributable_amount as computed above for c's tax_year in which the assets transfer is completed this combined distributable_amount will be in c's distributable_amount for its tax_year in which the assets transfer is completed under sec_4940 of the code the amount of qualifying distributions made and the assets for each of the five tax years in the base_period and for the tax_year for which the sec_4940 calculation is made will be adjusted by increasing the amount of c's qualifying distributions and assets for each such year by the qualifying distributions made by t during its tax_year and the assets of t for its tax_year which ends concurrently with c's tax_year if t notifies the service at least one day after all of its net assets are transferred to c that t intends to terminate its private_foundation_status that notice will be effective to terminate the private_foundation_status of t under sec_507 of the code this ruling_request and the provisions of this letter do not constitute notice of an intent to 8b xxxxxxxxxkxxkxxxxxxxxxxxxkkkkk terminate the private_foundation_status of the trust if the value of the net assets of t equal zero at the time t notifies the service that it intends to terminate its private_foundation_status and dissolves t will not be liable for any termination_tax under _ sec_507 of the code this ruling letter is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent we are sending a copy of this ruling etter to your attorney sincerely yours i robert q har er jr manager exempt_organizations technical group
